Ross, C. J. —
This was an action brought by the appel» lee against the appellants to foreclose twenty mechanics’ liens upon as many separate lots in the city of Alexan*283dria. From the judgment foreclosing these liens this appeal is taken.
There is but one specification of error in the assignment in this court, namely, “The court erred in overruling the motion for a new trial.”
The first question we are called upon 'to consider is:' When does this time designated by the statute within which notice of the intention to hold alien commence to run?
The statute, section 7257, R. S. 1894 (Ell. Supp. section 1690), provides that the notice must be filed within sixty days after performing the labor or furnishing the material, for the value of which a lien is sought. If the notice is not filed within that time no lien attaches.
The appellants contend that the labor performed by appellee, and for which he filed the notices set out in his complaint, was performed, on a part of the houses in January, and on the others during the months of March and April, while the contention of appellee is that although appellant did a part of his work at that time he did not complete it until the 13th day of June, and on the 12th day of July of the same year, 1893, he filed his notices of his intention to hold a lien. The question as to when the work was done was in dispute, and there is evidence from which the court might have found that the labor was performed at the time claimed by appellants, and there is evidence to support its finding that the labor was not fully performed until the time claimed by appellee. With this conflicting evidence this court has nothing to do, and the court below having found that the time when the labor was completed was in June, we can not disturb the finding. That being a question of fact to be found by the court, its finding will not be disturbed if there is any evidence to support such finding.
By a series of questions propounded to the witness, *284William E. McHugh, a son of appellee, the appellants sought to prove that the witness, while working for his father, admitted that the time for filing liens, for the work done by appellee, had expired. The court sustained appellee’s objections to the questions. In this there was no error. The appellant could not be bound by any statements of his son, made in his absence and which he had not authorized the son to make.
Filed Feb. 28, 1895.
There is no error in the record.
Judgment affirmed.